Title: To Thomas Jefferson from D’Anmours, 18 November 1780
From: Anmours, Charles François, Chevalier d’
To: Jefferson, Thomas



Sir
A Baltimore. Le 18 9bre 1780

I have the honour to Acquaint your Excellency with a Piece of intelligence, Which if true Can not fail of Being Agreable to you in the present Circumstances. A Gentleman of this town Received last night a letter informing him of our ship Washington at Boston and tels him also that that ship parted in a storm from a french Squadron and fleet of transports in the latt. 32. which were intended for this Bay. As I arrived But six Days ago at this place, I have yet no official letter from the Minister. In Case that force did arrive in your Bay, I Suppose you will immediately Send an Express to the northward to acquaint him with it. I will take it as a Particular favour to inform me by that same opportunity of that Event. The moment I Know it I shall throw Myself on the first armed vessel to go down the Bay and Join the admiral.
You know the sincerity of the Attachment and Respect with which I am Sir Yr most obedt & huble servt,

Le Chevr D’anmours

